DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The rejection of Claims 25,26,29-34,38,43 on the ground of nonstatutory double patenting as being unpatentable over claims 1,14-20,28-31 of copending Application No. 16/192,952 (reference application) is withdrawn. The inventions do not overlap in claim subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25,28-35,37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al.(CN 102219608; 10/19/2011) and Smith et al.(USAN 20050256001; 11/17/2005). Zhang et al. teach seeds coated with a dry seed coating comprising suspension agent(guar gum), fungicide(active), insecticide(active), film-forming agent(sesbania gum), thickener(binder/filler). Zhang et al. teach that the . 


Claim 25,28-35,37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al.(USAN 20050256001; 11/17/2005).
Smith et al. suggest a dry composition for treating plant seeds(e.g. beets, note seeds are plural covering numbers of seeds in the claims) comprising a polysaccharide hydroxypropyl methylcellulose and a polysaccharide gum tragacanth and/or guar gum. See paragraphs 13-15,28. Smith et al. also teach that the composition can further comprise surfactants and clays such as bentonite. See paragraph 22. Smith et al. do not exemplify a dry seed coating composition comprising hydroxypropyl methylcellulose, polysaccharide gum tragacanth, guar gum, surfactants(active) and clays such as bentonite. However Smith et. al. do suggest a dry seed coating composition comprising hydroxypropyl methylcellulose, polysaccharide gum tragacanth, guar gum, surfactants(active), carageenan and bentonite rendering the instant inventio obvious. Smith et al. suggest the instant combination of chemical components being applied to a plant seed in the form of a coating rendering obvious the 2 month shelf life of the seed. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616